USDC IN/ND case 1:20-cv-00037-HAB-SLC document 19 filed 02/12/20 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

LIGTEL COMMUNICATIONS, INC.,

               Plaintiff,

       v.                                             Case No. 1:20-cv-00037-HAB-SLC

BAICELLS TECHNOLOGIES INC.;
BAICELLS TECHNOLOGIES NORTH
AMERICA INC.,

               Defendants.


DEFENDANTS BAICELLS TECHNOLOGIES INC. AND BAICELLS TECHNOLOGIES
     NORTH AMERICA INC.’S NOTICE OF INITIAL EXTENSION OF TIME

       Defendants Baicells Technologies Inc. and Baicells Technologies North America Inc.

(“Baicells”), by counsel and pursuant to Federal Rule of Civil Procedure 6(b) and N.D. Ind. L. R.

6-1(b), respectfully provide the Court with their notice of initial extension of time within which

Baicells has to answer or otherwise respond to the Complaint. In support of this Notice, Baicells

states as follows:

       1.      The Complaint was filed on January 21, 2020, and served upon Baicells on or

about January 22, 2020.

       2.      The original deadline for Baicells to respond to the Complaint is February 12,

2020, which deadline has not yet passed.

       3.      Pursuant to Local Rule 6-1(b), Baicells shall be automatically allowed a twenty-

eight day initial extension of time to respond to Plaintiff’s Complaint.

       4.      The new deadline is March 11, 2020.
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 19 filed 02/12/20 page 2 of 2


       5.      In accordance with L.R. 6-1(b), undersigned counsel contacted Plaintiff’s counsel

regarding this extension and confirmed that Plaintiff has no objection to this initial extension of

time to respond to the Complaint.

                                             Respectfully submitted,

                                             ICE MILLER LLP


                                             /s/ Adam Arceneaux
                                             Adam Arceneaux, Attorney No. 17219-49
                                             Eric J. McKeown, Attorney No. 27597-49
                                             Jessa DeGroote, Attorney No. 358487-49

                                             Attorneys for Defendants, Baicells Technologies
                                             Inc. and Baicells Technologies North America,
                                             Inc.



                                CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that the foregoing has been served on all
counsel of record this 12th day of February, 2020, by the Court’s electronic filing system.


                                             /s/ Adam Arceneaux
                                             Adam Arceneaux

ICE MILLER LLP
One American Square
Suite 2900
Indianapolis, IN 46282-0200
Phone: (317) 236-2100
adam.arceneaux@icemiller.com




                                               -2-
